Exhibit 10.42

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

BASIC PLAN DOCUMENT

IMPORTANT NOTE

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity.  An Adopting Employer must
determine whether the plan is subject to the Federal securities laws and the
securities laws of the various states.  An Adopting Employer may not rely on
this document to ensure any particular tax consequences or to ensure that the
Plan is “unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under the Employee Retirement Income Security Act with respect to the Employer’s
particular situation.  Fidelity Management Trust Company, its affiliates and
employees cannot and do not provide legal or tax advice in connection with this
document.  This document does not constitute legal or tax advice and is not
intended or written to be used, and it cannot be used by any taxpayer, for the
purposes of avoiding penalties that may be imposed on the taxpayer.  This
document should be reviewed by the Employer’s attorney prior to adoption.


--------------------------------------------------------------------------------


CORPORATEplan for Retirement EXECUTIVE
BASIC PLAN DOCUMENT

ARTICLE 1
  ADOPTION AGREEMENT

ARTICLE 2
  DEFINITIONS

  2.01 - Definitions

ARTICLE 3
  PARTICIPATION

  3.01 - Date of Participation
  3.02 - Resumption of Participation Following Re employment
  3.03 - Cessation or Resumption of Participation Following a Change in Status

ARTICLE 4
  CONTRIBUTIONS

  4.01 - Deferral Contributions
  4.02 - Matching Contributions
  4.03 - Employer Contributions
  4.04 - Time of Making Contributions

ARTICLE 5
  PARTICIPANTS’ ACCOUNTS

  5.01 - Individual Accounts

ARTICLE 6
  INVESTMENT OF CONTRIBUTIONS

  6.01 - Manner of Investment
  6.02 - Investment Decisions

ARTICLE 7
  RIGHT TO BENEFITS

  7.01 - Normal or Early Retirement
  7.02 - Death
  7.03 - Other Termination of Employment
  7.04 - Separate Account
  7.05 - Forfeitures
  7.06 - Adjustment for Investment Experience
  7.07 - Unforeseeable Emergency Withdrawals
  7.08 - Change in Control

ARTICLE 8
  DISTRIBUTION OF BENEFITS PAYABLE AFTER TERMINATION OF SERVICE

  8.01 - Distribution of Benefits to Participants and Beneficiaries
  8.02 - Determination of Method of Distribution
  8.03 - Notice to Trustee
  8.04 - Time of Distribution


--------------------------------------------------------------------------------


ARTICLE 9
  AMENDMENT AND TERMINATION

  9.01 - Amendment by Employer

  9.02 - Retroactive Amendments

  9.03 - Termination

  9.04 - Distribution Upon Termination of the Plan

ARTICLE 10
  MISCELLANEOUS

  10.01 - Communication to Participants

  10.02 - Limitation of Rights

  10.03 - Nonalienability of Benefits

  10.04 - Facility of Payment

  10.05 - Information between Employer and Trustee

  10.06 - Notices

  10.07 - Governing Law

ARTICLE 11
  PLAN ADMINISTRATION

  11.01 - Powers and responsibilities of the Administrator

  11.02 - Nondiscriminatory Exercise of Authority

  11.03 - Claims and Review Procedures


--------------------------------------------------------------------------------


PREAMBLE

It is the intention of the Employer to establish herein an unfunded plan
maintained solely for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as provided in ERISA.

Article 1.  Adoption Agreement.

Article 2.  Definitions.

2.01.  Definitions.

(a) Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

(1)  “Account” means an account established on the books of the Employer for the
purpose of recording amounts credited on behalf of a Participant and any income,
expenses, gains or losses included thereon.

(2)  “Administrator” means the Employer adopting this Plan, or other person
designated by the Employer in Section 1.01(b).

(3)  “Adoption Agreement” means Article 1, under which the Employer establishes
and adopts or amends the Plan and designates the optional provisions selected by
the Employer.  The provisions of the Adoption Agreement shall be an integral
part of the Plan.

(4)  “Beneficiary” means the person or persons entitled under Section 7.02 to
receive benefits under the Plan upon the death of a Participant.

(5)  “Bonus” means any performance-based Compensation based on services
performed for the Employer over a period of at least 12 months.

(6)  “Change of Control” means a change in the ownership or effective control of
the Employer, or a substantial portion of the Employer’s assets as defined in
the regulations under Code Section 409A.

(7)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(8)  “Compensation” means for purposes of Article 4 (Contributions) wages as
defined in Section 3401(a) of the Code and all other payments of compensation to
an employee by the Employer (in the course of the Employer’s trade or business)
for which the Employer is required to furnish the employee a written statement
under Section 6041(d) and 6051(a)(3) of the Code, excluding any items elected by
the Employer in Section 1.04, reimbursements or other expense allowances, fringe
benefits (cash and non-cash), moving expenses, deferred compensation and welfare
benefits, but including amounts that are not includable in the gross income of
the Participant under a salary reduction agreement by reason of the application
of Sections 125, 132(f)(4), 402(e)(3), 402(h) or 403(b) of the Code. 
Compensation shall be determined without regard to any rules under Section
3401(a) of the Code that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Section 3401(a)(2) of the Code).

Compensation shall also include amounts deferred pursuant to an election under
Section 4.01.

In the case of any Self-Employed Individual or an Owner-Employee, Compensation
means the Self-Employed Individual’s Earned Income.

(9)  “Earned Income” means the net earnings of a Self-Employed Individual
derived from the trade or business with respect to which the Plan is established
and for which the personal services of such individual are a material
income-providing factor, excluding any items not included in gross income and
the deductions allocated to such items, except that for taxable years beginning
after December 31, 1989 net earnings shall be determined


--------------------------------------------------------------------------------


with regard to the deduction allowed under Section 164(f) of the Code, to the
extent applicable to the Employer.  Net earnings shall be reduced by
contributions of the Employer to any qualified plan, to the extent a deduction
is allowed to the Employer for such contributions under Section 404 of the Code.

(10)  “Employee” means any employee of the Employer, Self-Employed Individual or
Owner-Employee.

(11)  “Employer” means the employer named in Section 1.02(a) and any Related
Employers designated in Section 1.02(b).

(12)  “Employment Commencement Date” means the date on which the Employee first
performs an Hour of Service.

(13)  “Entry Date” means the date(s) designated in Section 1.03(b).

(14)  “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

(15)  “Fund Share” means the share, unit, or other evidence of ownership in a
Permissible Investment.

(16)  “Hour of Service” means, with respect to any Employee,

(A)  Each hour for which the Employee is directly or indirectly paid, or
entitled to payment, for the performance of duties for the Employer or a Related
Employer, each such hour to be credited to the Employee for the computation
period in which the duties were performed;

(B)  Each hour for which the Employee is directly or indirectly paid, or
entitled to payment, by the Employer or Related Employer (including payments
made or due from a trust fund or insurer to which the Employer contributes or
pays premiums) on account of a period of time during which no duties are
performed (irrespective of whether the employ-ment relationship has terminated)
due to vacation, holiday, illness, incapacity, disability, layoff, jury duty,
military duty, or leave of absence, each such hour to be credited to the
Employee for the Eligibility Computation Period in which such period of time
occurs, subject to the following rules:

(i)  No more than 501 Hours of Service shall be credited under this paragraph
(B) on account of any single continuous period during which the Employee
performs no duties;

(ii)  Hours of Service shall not be credited under this paragraph (B) for a
payment which solely reimburses the Employee for medically-related expenses, or
which is made or due under a plan maintained solely for the purpose of complying
with applicable workmen’s compensation, unemployment compensation or disability
insurance laws; and

(iii)  If the period during which the Employee performs no duties falls within
two or more computation periods and if the payment made on account of such
period is not calculated on the basis of units of time, the Hours of Service
credited with respect to such period shall be allocated between not more than
the first two such computation periods on any reasonable basis consistently
applied with respect to similarly situated Employees; and

(C)  Each hour not counted under paragraph (A) or (B) for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to be
paid by the Employer or a Related Employer, each such hour to be credited to the
Employee for the computation period to which the award or agreement pertains
rather than the computation period in which the award agreement or payment is
made.

For purposes of determining Hours of Service, Employees of the Employer and of
all Related Employers will be treated as employed by a single employer.  For
purposes of paragraphs (B) and (C) above, Hours of Service will be calculated in
accordance with the provisions of Section 2530.200b-2(b) of the Department of
Labor regulations, which are incorporated herein by reference.

Solely for purposes of determining whether a break in service for participation
purposes has occurred in a computation period, an individual who is absent from
work for maternity or paternity reasons shall receive credit for the hours of
service which would otherwise been credited to such individual but for such
absence, or in any case in which such hours cannot be determined, 8 hours of
service per day of such absence.  For purposes of this paragraph, an absence
from work for maternity reasons means an absence (1) by reason of the pregnancy
of the individual, (2) by reason of a birth of a child of the individual, (3) by
reason of the placement of a child with the individual in connection with the
adoption


--------------------------------------------------------------------------------


of such child by such individual, or (4) for purposes of caring for such child
for a period beginning immediately following such birth or placement.  The hours
of service credited under this paragraph shall be credited (1) in the
computation period in which the absence begins if the crediting is necessary to
prevent a break in service in that period, or (2) in all other cases, in the
following computation period.

(17)  “Key Employee” means a Participant who is key employee pursuant to Code
Section 416(i), without regard to paragraph (5) thereof.  A Participant will not
be considered a Key Employee unless the Employer is a corporation which has any
of its stock publicly traded according to Code Section 409A and regulations
thereunder.

(18) “Normal Retirement Age” means the normal retirement age specified in
Section 1.07(f) of the Adoption Agreement.

(19)  “Owner-Employee” means, if the Employer is a sole proprietorship, the
individual who is the sole proprietor, or, if the Employer is a partnership, a
partner who owns more than 10 percent of either the capital interest or the
profits interest of the partnership.

(20)  “Participant” means any Employee who participates in the Plan in
accordance with Article 3 hereof.

(21)  “Permissible Investment” means the investments specified by the Employer
as available for investment of assets of the Trust and agreed to by the Trustee.
The Permissible Investments under the Plan shall be listed in the Service
Agreement.

(22)  “Plan” means the plan established by the Employer as set forth herein as a
new plan or as an amendment to an existing plan, by executing the Adoption
Agreement, together with any and all amendments hereto.

(23)  “Plan Year” means the 12-consecutive-month period designated by the
Employer in Section 1.01(c).

(24)  “Related Employer” means any employer other than the Employer named in
Section 1.02(a), if the Employer and such other employer are members of a
controlled group of corporations (as defined in Section 414(b) of the Code) or
an affiliated service group (as defined in Section 414(m)), or are trades or
businesses (whether or not incorporated) which are under common control (as
defined in Section 414(c)), or such other employer is required to be aggregated
with the Employer pursuant to regulations issued under Section 414(o).

(25) “Self-Employed Individual” means an individual who has Earned Income for
the taxable year from the Employer or who would have had Earned Income but for
the fact that the trade or business had no net profits for the taxable year.

(26)  “Service Agreement” means the agreement between the Employer and Trustee
regarding the arrangement between the parties for recordkeeping services with
respect to the Plan.

(27)  “Trust” means the trust created by the Employer.

(28)  “Trust Agreement” means the agreement between the Employer and the
Trustee, as set forth in a separate agreement, under which assets are held,
administered, and managed subject to the claims of the Employer’s creditors in
the event of the Employer’s insolvency, until paid to Plan Participants and
their Beneficiaries as specified in the Plan.

(29)  “Trust Fund” means the property held in the Trust by the Trustee.

(30)  “Trustee” means the corporation or individual(s) appointed by the Employer
to administer the Trust in accordance with the Trust Agreement.

(31) “Years of Service for Vesting” means, with respect to any Employee, the
number of whole years of his periods of service with the Employer or a Related
Employer (the elapsed time method to compute vesting service), subject to any
exclusions elected by the Employer in Section 1.07(c).  An Employee will receive
credit for the aggregate of all time period(s) commencing with the Employee’s
Employment Commencement Date and ending on the date a break in service begins,
unless any such years are excluded by Section 1.07(c).  An Employee will also
receive credit for any period of severance of less than 12 consecutive months. 
Fractional periods of a year will be expressed in terms of days.


--------------------------------------------------------------------------------


  In the case of a Participant who has 5 consecutive 1-year breaks in service,
all years of service after such breaks in service will be disregarded for the
purpose of vesting the Employer-derived account balance that accrued before such
breaks, but both pre-break and post-break service will count for the purposes of
vesting the Employer-derived account balance that accrues after such breaks. 
Both accounts will share in the earnings and losses of the fund.

  In the case of a Participant who does not have 5 consecutive 1-year breaks in
service, both the pre-break and post-break service will count in vesting both
the pre-break and post-break employer-derived account balance.

  A break in service is a period of severance of at least 12 consecutive
months.  Period of severance is a continuous period of time during which the
Employee is not employed by the Employer.  Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the 12-month
anniversary of the date on which the Employee was otherwise first absent from
service.

  In the case of an individual who is absent from work for maternity or
paternity reasons, the 12-consecutive month period beginning on the first
anniversary of the first date of such absence shall not constitute a break in
service.  For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence (1) by reason of the pregnancy of the
individual, (2) by reason of the birth of a child of the individual, (3) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (4) for purposes of caring for
such child for a period beginning immediately following such birth or placement.

  If the Plan maintained by the Employer is the plan of a predecessor employer,
an Employee’s Years of Service for Vesting shall include years of service with
such predecessor employer.  In any case in which the Plan maintained by the
Employer is not the plan maintained by a predecessor employer, service for such
predecessor shall be treated as service for the Employer to the extent provided
in Section 1.08.

(b) Pronouns used in the Plan are in the masculine gender but include the
feminine gender unless the context clearly indicates otherwise.

Article 3.  Participation.

3.01.  Date of Participation.  An eligible Employee (as set forth in Section
1.03(a)) who has filed an election pursuant to Section 4.01 will become a
Participant in the Plan on the first Entry Date coincident with or following the
date on which such election would otherwise become effective, as determined
under Section4.01.

3.02.  Resumption of Participation Following Reemployment.  If a Participant
ceases to be an Employee and thereafter returns to the employ of the Employer he
will again become a Participant as of an Entry Date following the date on which
he completes an Hour of Service for the Employer following his re employment, if
he is an eligible Employee as defined in Section 1.03(a), and has filed an
election pursuant to Section 4.01.

3.03.  Cessation or Resumption of Participation Following a Change in Status. 
If any Participant continues in the employ of the Employer or Related Employer
but ceases to be an eligible Employee as defined in Section 1.03(a), the
individual shall continue to be a Participant until the entire amount of his
benefit is distributed; however, the individual shall not be entitled to make
Deferral Contributions or receive an allocation of Matching or Employer
Contributions during the period that he is not an eligible Employee.  Such
Participant shall continue to receive credit for service completed during the
period for purposes of determining his vested interest in his Accounts.  In the
event that the individual subsequently again becomes an eligible Employee, the
individual shall resume full participation in accordance with Section 3.01.

Article 4.  Contributions.

4.01. Deferral Contributions.  Each Participant may elect to execute a salary
reduction agreement with the Employer to reduce his Compensation by a specified
percentage, not exceeding the percentage set forth in Section 1.05(a) and equal
to a whole number multiple of one (1) percent, per payroll period, subject to
any election regarding Bonuses, as set out in Subsection 1.05(a)(2).  Such
agreement shall become effective on the first day of the period as set forth in
the Participant’s election.  The election will be effective to defer
Compensation relating to all services performed in a calendar year subsequent to
the filing of such an election, subject to any election regarding Bonuses, as
set out in Subsection 1.05(a)(2).  An election once made will remain in effect
until a new election is made; provided, however that such an election choosing a
distribution date pursuant to 1.06(b)(1)(B) will only be effective for the Plan
Year indicated.  A new election will be effective as of the first day of the
following calendar year and will apply only to Compensation payable with respect
to services rendered after such date, except that a separate election made
pursuant to


--------------------------------------------------------------------------------


Section 1.05(a)(2) will be effective immediately if made no later than 6 months
before the end of the period during which the services on which the Bonus is
based are performed.  If the Employer has selected 1.05(a)(2), no amount will be
deducted from Bonuses unless the Participant has made a separate election. 
Amounts credited to a Participant’s account prior to the effective date of any
new election will not be affected and will be paid in accordance with that prior
election.  The Employer shall credit an amount to the account maintained on
behalf of the Participant corresponding to the amount of said reduction.  Under
no circumstances may a salary reduction agreement be adopted retroactively. To
the extent permitted in regulations under Code Section 409A, a Participant may
revoke a salary reduction agreement for a calendar year during that year,
provided, however, that such revocation shall apply only to Compensation not yet
earned.  In that event, the Participant shall be precluded from electing to
defer future Compensation hereunder during the calendar year to which the
revocation applies.  Notwithstanding the above, in the calendar year in which
the Plan first becomes effective or in the year in which the Participant first
becomes eligible to participate, an election to defer compensation may be made
within 30 days after the Participant is first eligible or the Plan is first
effective, which election shall be effective with respect to Compensation
payable with respect to services rendered after the date of the election.

4.02.  Matching Contributions.  If so provided by the Employer in Section
1.05(b), the Employer shall make a “Matching Contribution” to be credited to the
account maintained on behalf of each Participant who had “Deferral
Contributions” pursuant to Section 4.01 made on his behalf during the year and
who meets the requirement, if any, of Section 1.05(b)(3).  The amount of the
“Matching Contribution” shall be determined in accordance with Section 1.05(b).

4.03.  Employer Contributions.   If so provided by the Employer in Section
1.05(c)(1), the Employer shall make an “Employer Contribution” to be credited to
the account maintained on behalf of each Participant who meets the requirement,
if any, of Section 1.05(c)(3) in the amount required by Section 1.05(c)(1).  If
so provided by the Employer in Section 1.05(c)(2), the Employer may make an
“Employer Contribution” to be credited to the account maintained on behalf of
any Participant in such an amount as the Employer, in its sole discretion, shall
determine.  In making “Employer Contributions” pursuant to Section 1.05(c)(2),
the Employer shall not be required to treat all Participants in the same manner
in determining such contributions and may determine the “Employer Contribution”
of any Participant to be zero.

4.04.  Time of Making Contributions.  The Employer shall remit contributions
deemed made hereunder to the Trust as soon as practicable after such
contributions are deemed made under the terms of the Plan.

Article 5.  Participants’ Accounts.

5.01.  Individual Accounts.  The Administrator will establish and maintain an
Account for each Participant, which will reflect Matching, Employer and Deferral
Contributions credited to the Account on behalf of the Participant and earnings,
expenses, gains and losses credited thereto, and deemed investments made with
amounts in the Participant’s Account.  The Administrator will establish and
maintain such other accounts and records as it decides in its discretion to be
reasonably required or appropriate in order to discharge its duties under the
Plan.  Participants will be furnished statements of their Account values at
least once each Plan Year.  The Administrator shall provide the Trustee with
information on the amount credited to the separate account of each Participant
maintained by the Administrator in its records.

Article 6.  Investment of Contributions.

6.01.  Manner of Investment.  All amounts credited to the Accounts of
Participants shall be treated as though invested and reinvested only in eligible
investments selected by the Employer in the Service Agreement.

6.02.  Investment Decisions. Investments in which the Accounts of Participants
shall be treated as invested and reinvested shall be directed by the Employer or
by each Participant, or both, in accordance with the Employer’s election in
Section 1.11(a).

(a)  All dividends, interest, gains and distributions of any nature that would
be earned in respect of Fund Shares in which the Account is treated as investing
shall be credited to the Account as though reinvested in additional shares of
that Permissible Investment.

(b)  Expenses that would be attributable to the acquisition of investments shall
be charged to the Account of the Participant for which such investment is
treated as having been made.


--------------------------------------------------------------------------------


Article 7.  Right to Benefits.

7.01.  Normal or Early Retirement.  If provided by the Employer in Section
1.07(e), each Participant who attains his Normal Retirement Age or Early
Retirement Age will have a nonforfeitable interest in his Account in accordance
with the vesting schedule(s) elected in Section 1.07.  If a Participant retires
on or after attainment of Normal or Early Retirement Age, such retirement is
referred to as a normal retirement.  On or after his normal retirement, the
balance of the Participant’s Account, plus any amounts thereafter credited to
his Account, subject to the provisions of Section 7.06, will be distributed to
him in accordance with Article 8.

 If provided by the Employer in Section 1.07, a Participant who separates from
service before satisfying the age requirements for early retirement, but has
satisfied the service requirement will be entitled to the distribution of his
Account, subject to the provisions of Section 7.06, in accordance with Article
8, upon satisfaction of such age requirement.

7.02.  Death.  If a Participant dies before the distribution of his Account has
commenced, or before such distribution has been completed, his Account shall
become vested in accordance with the vesting schedule(s) elected in Section 1.07
and his designated Beneficiary or Beneficiaries will be entitled to receive the
balance or remaining balance of his Account, plus any amounts thereafter
credited to his Account, subject to the provisions of Section 7.06. 
Distribution to the Beneficiary or Beneficiaries will be made in accordance with
Article 8.  A distribution to a beneficiary of a Key Employee is not considered
to be a distribution to a Key Employee for purposes of Sections 1.06 and 7.08.

 A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries, by giving notice to the
Administrator on a form designated by the Administrator.  If more than one
person is designated as the Beneficiary, their respective interests shall be as
indicated on the designation form.

 A copy of the death certificate or other sufficient documentation must be filed
with and approved by the Administrator.  If upon the death of the Participant
there is, in the opinion of the Administrator, no designated Beneficiary for
part or all of the Participant’s Account, such amount will be paid to his
surviving spouse or, if none, to his estate (such spouse or estate shall be
deemed to be the Beneficiary for purposes of the Plan).  If a Beneficiary dies
after benefits to such Beneficiary have commenced, but before they have been
completed, and, in the opinion of the Administrator, no person has been
designated to receive such remaining benefits, then such benefits shall be paid
to the deceased Beneficiary’s estate.

7.03.  Other Termination of Employment.  If provided by the Employer in Section
1.07, if a Participant terminates his employment for any reason other than death
or normal retirement, he will be entitled to a termination benefit equal to (i)
the vested percentage(s) of the value of the Matching and Employer Contributions
to his Account, as adjusted for income, expense, gain, or loss, such
percentage(s) determined in accordance with the vesting schedule(s) selected by
the Employer in Section 1.07, and (ii) the value of the Deferral Contributions
to his Account as adjusted for income, expense, gain or loss.  The amount
payable under this Section 7.03 will be subject to the provisions of Section
7.06 and will be distributed in accordance with Article 8.  For purposes of the
Plan, a termination of employment is a separation from service as defined
pursuant to Code Section 409A and regulations thereunder.

7.04.  Separate Account.  If a distribution from a Participant’s Account has
been made to him at a time when he has a nonforfeitable right to less than 100
percent of his Account, the vesting schedule in Section 1.07 will thereafter
apply only to amounts in his Account attributable to Matching and Employer
Contributions allocated after such distribution.  The balance of his Account
immediately after such distribution will be transferred to a separate account
that will be maintained for the purpose of determining his interest therein
according to the following provisions.

 At any relevant time prior to a forfeiture of any portion thereof under Section
7.05, a Participant’s nonforfeitable interest in his Account held in a separate
account described in the preceding paragraph will be equal to P(AB +
(RxD))-(RxD), where P is the nonforfeitable percentage at the relevant time
determined under Section 7.05; AB is the account balance of the separate account
at the relevant time; D is the amount of the distribution; and R is the ratio of
the account balance at the relevant time to the account balance after
distribution.  Following a forfeiture of any portion of such separate account
under Section 7.05 below, any balance in the Participant’s separate account will
remain fully vested and nonforfeitable.

7.05.  Forfeitures.  If a Participant terminates his employment, any portion of
his Account (including any amounts credited after his termination of employment)
not payable to him under Section 7.03 will be forfeited by him.

7.06.  Adjustment for Investment Experience.  If any distribution under this
Article 7 is not made in a single payment, the amount remaining in the Account
after the distribution will be subject to adjustment until distributed to
reflect the income and gain or loss on the investments in which such amount is
treated as invested and any expenses properly charged under the Plan to such
amounts.


--------------------------------------------------------------------------------


7.07. Unforeseeable Emergency Withdrawals.  Subject to the provisions of Article
8, a Participant shall not be permitted to withdraw his Account (and earnings
thereon) prior to retirement or termination of employment, except that, to the
extent permitted under Section 1.09, a Participant may apply to the
Administrator to withdraw some or all of his Account if such withdrawal is made
on account of an unforeseeable emergency as determined by the Administrator in
accordance with the requirements of and subject to the limitations provided
within Code Section 409A and regulations thereunder.

7.08. Change in Control Distributions.  If the Employer has elected to apply
Section 1.06(c), then, upon a Change in Control, notwithstanding any other
provision of the Plan to the contrary, all Participants shall have a
nonforfeitable right to receive the entire amount of their account balances
under the Plan.  All distributions due to a Change in Control shall be paid out
to Participants as soon as administratively practicable, except that any such
distribution to a Key Employee who has terminated employment pursuant to Section
7.03 shall not be earlier than the 1st day of the seventh month following that
Key Employee’s termination of employment.

Article 8.  Distribution of Benefits.

8.01.  Form of Distribution of Benefits to Participants and Beneficiaries.  The
Plan provides for distribution as a lump sum to be paid in cash on the date
specified by the Employer in Section 1.06 pursuant to the method provided in
Section 8.02.  If elected by the Employer in Section 1.10 and specified in the
Participant’s deferral election, the distribution will be paid through a
systematic withdrawal plan (installments) for a time period not exceeding 10
years beginning on the date specified by the Employer in Section 1.06.

8.02. Events Requiring Distribution of Benefits to Participants and
Beneficiaries.

(a) If elected by the Employer in Section 1.06(a), the Participant will receive
a distribution upon the earliest of the events specified by the Employer in
Section 1.06(a), subject to the provisions of Section 7.08, and at the time
indicated in Section 1.06(a)(2).  If the Participant dies before any event in
Section 1.06(a) occurs, the Participant shall be considered to have terminated
employment and the Participant’s benefit will be paid to the Participant’s
Beneficiary in the same form and at the same time as it would have been paid to
the Participant pursuant to this Article 8.

(b) If elected by the Employer in Section 1.06(b), the Participant will receive
a distribution of all amounts not deferred pursuant to Section 1.06(b)(1)(B)
(and earnings attributable to those amounts) upon termination of employment,
subject to the delay applicable to Key Employees described therein, as
applicable.  If elected by the Employer in Section 1.06(b)(1)(B), the
Participant shall have the election to receive distributions of amounts deferred
pursuant to Section 4.01 (and earnings attributable to those amounts) after a
date specified by the Participant in his deferral election which is at least 12
months after the first day of the calendar year in which such amounts would be
earned.  Amounts distributed to the Participant pursuant to Section 1.06(b)
shall be distributed at the time indicated in Section 1.06(b)(2).   Subject to
the provisions of Section 7.08, the Participant shall receive a distribution in
the form provided in Section 8.01.  If the Participant dies before any event in
Section 1.06(a) occurs, the Participant shall be considered to have terminated
employment and the Participant’s benefit will be paid to the Participant’s
Beneficiary in the same form and at the same time as it would have been paid to
the Participant pursuant to this Article 8.  However, if the Participant dies
before the date specified by the Participant in an election pursuant to Section
1.06(b)(1)(B), then the Participant’s benefit shall be paid to the Participant’s
Beneficiary in the form provided in Section 8.01 as if the Participant had
elected to be paid at termination of employment.

8.03.  Determination of Method of Distribution.  The Participant will determine
the method of distribution of benefits to himself and his Beneficiary, subject
to the provisions of Section 8.02.  Such determination will be made at the time
the Participant makes a deferral election.  A Participant’s election cannot be
altered, except, if elected by the Employer in Section 1.10(b), if the
Participant’s balance falls below the level described in regulations under Code
Section 409A, the Participant’s benefit payable due to termination of employment
will be distributed in a lump sum rather than installments.

(a) When Section 1.06(a) has been elected by the Employer.   The distribution
period specified in a Participant’s first deferral election specifying
distribution under a systematic withdrawal plan shall apply to all subsequent
elections of distributions under a systematic withdrawal plan made by the
Participant.  Once a Participant has made an election for the method of
distribution, that election shall be effective for all contributions made on
behalf of the Participant attributable to any Plan Year after that election was
made and before the Plan Year for which that election has been altered in the
manner prescribed by the Administrator.  If the Participant does not designate
in the manner prescribed by the Administrator the method of distribution, such
method of distribution shall be a lump sum at termination of employment.


--------------------------------------------------------------------------------


(b)  When Section 1.06(b) has been elected by the Employer.  The distribution
period for distributions under a systematic withdrawal plan shall be specified
in each Participant’s contribution election selecting payments under a
systematic withdrawal plan.  If the Participant does not designate in the manner
prescribed by the Administrator the method of distribution, such method of
distribution for all such contributions shall be a lump sum at termination of
employment.

8.04.  Notice to Trustee.  The Administrator will notify the Trustee, pursuant
to the method stated in the Trust Agreement for providing direction, whenever
any Participant or Beneficiary is entitled to receive benefits under the Plan. 
The Administrator’s notice shall indicate the form, amount and frequency of
benefits that such Participant or Beneficiary shall receive.

8.05.  Time of Distribution.  In no event will distribution to a Participant be
made later than the date specified by the Participant in his salary reduction
agreement. All distributions will be made as soon as administratively feasible
following the distribution date specified in Section 1.06 or Section 7.08, if
applicable.

Article 9.  Amendment and Termination.

9.01  Amendment by Employer.  The Employer reserves the authority to amend the
Plan by filing with the Trustee an amended Adoption Agreement, executed by the
Employer only, on which said Employer has indicated a change or changes in
provisions previously elected by it.  Such changes are to be effective on the
effective date of such amended Adoption Agreement.  Any such change
notwithstanding, no Participant’s Account shall be reduced by such change below
the amount to which the Participant would have been entitled if he had
voluntarily left the employ of the Employer immediately prior to the date of the
change.  The Employer may from time to time make any amendment to the Plan that
may be necessary to satisfy the Code or ERISA.  The Employer’s board of
directors or other individual specified in the resolution adopting this Plan
shall act on behalf of the Employer for purposes of this Section 9.01.

9.02  Retroactive Amendments.  An amendment made by the Employer in accordance
with Section 9.01 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan and Trust to satisfy the applicable requirements of the Code
or ERISA or to conform the Plan to any change in federal law or to any
regulations or ruling thereunder.  Any retroactive amendment by the Employer
shall be subject to the provisions of Section 9.01.

9.03.  Termination.  The Employer has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely.  However, said
Employer has no obligation or liability whatsoever to maintain the Plan for any
length of time and may discontinue contributions under the Plan or terminate the
Plan at any time by written notice delivered to the Trustee without any
liability hereunder for any such discontinuance or termination.

9.04.  Distribution upon Termination of the Plan.  Upon termination of the Plan,
no further Deferral, Employer or Matching Contributions shall be made under the
Plan, but Accounts of Participants maintained under the Plan at the time of
termination shall continue to be governed by the terms of the Plan until paid
out in accordance with the terms of the Plan.

Article 10.  Miscellaneous.

10.01.  Communication to Participants.  The Plan will be communicated to all
Participants by the Employer promptly after the Plan is adopted.

10 02.  Limitation of Rights.  Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; and in no event will the terms of employment
or service of any Participant be modified or in any way affected hereby.

10.03.  Nonalienability of Benefits.  The benefits provided hereunder will not
be subject to alienation, assignment, garnishment, attachment, execution or levy
of any kind, either voluntarily or involuntarily, and any attempt to cause such
benefits to be so subjected will not be recognized, except to such extent as may
be required by law.

10 04.  Facility of Payment.  In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may disburse such payments, or direct the Trustee
to disburse such payments, as applicable, to a person or institution designated
by a court


--------------------------------------------------------------------------------


which has jurisdiction over such recipient or a person or institution otherwise
having the legal authority under State law for the care and control of such
recipient.  The receipt by such person or institution of any such payments shall
be complete acquittance therefore, and any such payment to the extent thereof,
shall discharge the liability of the Trust for the payment of benefits hereunder
to such recipient.

10.05.  Information between Employer and Trustee.  The Employer agrees to
furnish the Trustee, and the Trustee agrees to furnish the Employer with such
information relating to the Plan and Trust as may be required by the other in
order to carry out their respective duties hereunder, including without
limitation information required under the Code or ERISA and any regulations
issued or forms adopted thereunder.

10.06.  Notices.  Any notice or other communication in connection with this Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:

(a) If to the Employer or Administrator, to it at the address set forth in the
Adoption Agreement, to the attention of the person specified to receive notice
in the Adoption Agreement;

(b) If to the Trustee, to it at the address set forth in the Trust Agreement;

or, in each case at such other address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.

10.07.  Governing Law.  The Plan and the accompanying Adoption Agreement will be
construed, administered and enforced according to ERISA, and to the extent not
preempted thereby, the laws of the Commonwealth of Massachusetts, without regard
to its conflicts of law principles.

Article 11.  Plan Administration.

11.01.  Powers and responsibilities of the Administrator.  The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA.  The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

(a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(b) To interpret the Plan, its interpretation thereof in good faith to be final
and conclusive on all persons claiming benefits under the Plan;

(c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d) To administer the claims and review procedures specified in Section 11.03;

(e) To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

(f) To determine the person or persons to whom such benefits will be paid;

(g) To authorize the payment of benefits;

(h) To comply with any applicable reporting and disclosure requirements of Part
1 of Subtitle B of Title I of ERISA;

(i) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

(j) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan;

11.02.  Nondiscriminatory Exercise of Authority.  Whenever, in the
administration of the Plan, any discretionary action by the Administrator is
required, the Administrator shall exercise its authority in a nondiscriminatory
manner so that all persons similarly situated will receive substantially the
same treatment.


--------------------------------------------------------------------------------


11.03.  Claims and Review Procedures.

(a) Claims Procedure.  If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator.  If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing.  Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv)
information as to the steps to be taken if the person wishes to submit a request
for review, including a statement of the such person’s right to bring a civil
action under Section 502(a) of ERISA following as adverse determination upon
review.  Such notification will be given within 90 days after the claim is
received by the Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period).

 If the claim concerns disability benefits under the Plan, the Plan
Administrator must notify the claimant in writing within 45 days after the claim
has been filed in order to deny it.  If special circumstances require an
extension of time to process the claim, the Plan Administrator must notify the
claimant before the end of the 45-day period that the claim may take up to 30
days longer to process.  If special circumstances still prevent the resolution
of the claim, the Plan Administrator may then only take up to another 30 days
after giving the claimant notice before the end of the original 30-day
extension.  If the Plan Administrator gives the claimant notice that the
claimant needs to provide additional information regarding the claim, the
claimant must do so within 45 days of that notice.

(b) Review Procedure.  Within 60 days after the date on which a person receives
a written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
duly authorized representative) may (i) file a written request with the
Administrator for a review of his denied claim and of pertinent documents and
(ii) submit written issues and comments to the Administrator.  This written
request may include comments, documents, records, and other information relating
to the claim for benefits.  The claimant shall be provided, upon the claimant’s
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits.  The review
will take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. 
The Administrator will notify such person of its decision in writing.  Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions.  The decision on review will be made
within 60 days after the request for review is received by the Administrator (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the determination on review.

 If the initial claim was for disability benefits under the Plan and has been
denied by the Plan Administrator, the claimant will have 180 days from the date
the claimant received notice of the claim’s denial in which to appeal that
decision.  The review will be handled completely independently of the findings
and decision made regarding the initial claim and will be processed by an
individual who is not a subordinate of the individual who denied the initial
claim.  If the claim requires medical judgment, the individual handling the
appeal will consult with a medical professional whom was not consulted regarding
the initial claim and who is not a subordinate of anyone consulted regarding the
initial claim and identify that medical professional to the claimant.

 The Plan Administrator shall provide the claimant with written notification of
a plan’s benefit determination on review.  In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant – the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that the claimant is entitled to receive,
upon the claimant’s request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits.


--------------------------------------------------------------------------------